                  Case 2:19-cv-04273-JFW-KS Document 15 Filed 07/09/19 Page 1 of 2 Page ID #:55



                       1   Troy D. Monge (SBN 217035)
                           E-mail: troymonge@hotmail.com
                       2   LAW OFFICES OF MARTIN TALLER, APC
                           2300 E. Katella Avenue, Suite 440
                       3   Anaheim, CA 92806
                           Tel: 714.385.8100
                       4
                           Attorney for Plaintiff Norma Franchina
                       5
                           Daniel W. Maguire (SBN 120002)
                       6   E-mail: dmaguire@bwslaw.com
                           BURKE, WILLIAMS & SORENSEN, LLP
                       7   444 South Flower Street, Suite 2400
                           Los Angeles, CA 90071-2953
                       8   Tel: 213.236.0600
                           Fax: 213.236.2700
                       9
                           Attorneys for Defendant Life Insurance Company
                      10   of North America
                      11
                      12                                UNITED STATES DISTRICT COURT
                      13           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                      14
                      15   NORMA FRANCHINA,                            Case No. 2:19-cv-04273 JFW (KSx)
                      16                           Plaintiff,          JOINT NOTICE OF SETTLEMENT
                      17   v.
                      18   HOAG MEMORIAL HOSPITAL
                           PRESBYTERIAN/CIGNA GROUP
                      19   INSURANCE, POLICY NUMBER
                           FLK0960425, an ERISA PLAN; LIFE
                      20   INSURANCE COMPANY OF
                           NORTH AMERICA,
                      21
                                                   Defendants.
                      22
                      23
                      24            TO THE HONORABLE COURT:
                      25            PLEASE TAKE NOTICE that the parties to the above-entitled action have
                      26   reached a settlement which disposes of this matter in its entirety. The parties are in
                      27   the process of finalizing the settlement documents, and anticipate that they will be
                      28   ///
                                                                                        CASE NO. 2:19-cv-04273 JFW (KSx)
B URKE , W ILLI AM S &     LA #4840-1943-1836 v1                    -1-                  JOINT NOTICE OF SETTLEMENT
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                  Case 2:19-cv-04273-JFW-KS Document 15 Filed 07/09/19 Page 2 of 2 Page ID #:56



                       1   in a position to file a stipulation for dismissal of all claims against all parties, with
                       2   prejudice, within the next 30 days.
                       3
                           DATED: July 9, 2019                  LAW OFFICES OF MARTIN TALLER, APC
                       4
                       5
                                                                By: s/ Troy D. Monge
                       6                                           TROY D. MONGE
                                                                   Attorney for Plaintiff Norma Franchina
                       7
                       8
                           DATED: July 9, 2019                  BURKE, WILLIAMS & SORENSEN, LLP
                       9
                      10
                                                                By: s/ Daniel W. Maguire
                      11                                           DANIEL W. MAGUIRE
                      12                                           Attorney for Defendant Life Insurance
                                                                   Company of North America
                      13
                      14
                      15                               SIGNATURE ATTESTATION

                      16            Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of
                      17   this document is acceptable to Troy D. Monge, counsel for Plaintiff Norma
                      18   Franchina, and that I have obtained Mr. Monge’s authorization to affix his
                      19   electronic signature to this document.
                      20
                      21                                        By: s/ Daniel W. Maguire
                                                                  DANIEL W. MAGUIRE
                      22                                          Attorney for Defendant Life Insurance
                                                                  Company of North America
                      23
                      24
                      25
                      26
                      27
                      28
                                                                                           CASE NO. 2:19-cv-04273 JFW (KSx)
B URKE , W ILLI AM S &     LA #4840-1943-1836 v1                       -2-                  JOINT NOTICE OF SETTLEMENT
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
     LOS A NG EL ES
